Citation Nr: 1219595	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected anxiety disorder.

2.  Entitlement to an increased rating for residuals of right ankle injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for myositis of the cervical, dorsal, and lumbar areas, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right ear hearing loss, currently evaluated as noncompensably disabling.

5.  Entitlement to an increased rating for an anxiety disorder, evaluated as 10 percent disabling prior to January 9, 2002, as 30 percent disabling from January 9, 2002, as 50 percent disabling from February 5, 2004, and as 70 percent disabling from April 9, 2010.

6.  Entitlement to an effective date earlier than March 21, 2002, for award of a 10 percent disability rating for service-connected residuals of right ankle injury.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002, July 2003, and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the January 2002 decision, the RO denied the Veteran's claim for service connection for hypertension.  In the July 2003 decision, the RO awarded the Veteran an increased rating of 10 percent for his service-connected residuals of right ankle disability, which was made effective March 21, 2002.  In that decision, the RO denied the Veteran's other claims for increased ratings.  However, in a January 2005 rating decision, the RO granted the Veteran an increased rating of 30 percent for anxiety disorder, effective January 9, 2002, and of 50 percent, effective February 5, 2004.  The RO further increased the Veteran's disability rating for anxiety disorder to 70 percent, effective April 9, 2010, in a June 2011 rating decision.  By the February 2008 rating decision, the RO denied the Veteran's claim for TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim for entitlement to an effective date earlier than March 21, 2002, for a 10 percent disability rating for service-connected residuals of right ankle injury.  Adjudication of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for a compensable rating for his service-connected residuals of right ankle injury in a November 2000 rating decision.  The Veteran did not perfect a timely appeal of that decision.

2.  The Veteran filed a claim for an increased rating for his service-connected residuals of right ankle injury on March 21, 2002.

3.  Entitlement to a 10 percent rating for service-connected residuals of right ankle injury was not factually ascertainable prior to March 21, 2002.



CONCLUSION OF LAW

An effective date earlier than March 21, 2002, for the award of a 10 percent rating for residuals of right ankle injury is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim for an earlier effective date has been accomplished.  Through a May 2003 notice letter, the Veteran was notified of the information and evidence to substantiate his underlying claim for an increased rating for his right ankle disability.  The Veteran was also sent a letter in March 2006 informing him of the general criteria for assigning disability ratings and effective dates.  The Board also finds that the May 2003 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The outcome of this appeal turns on a determination as to the dates that a claim for increase was filed and when levels of disability were factually ascertainable based on evidence that has been associated with the claims file.  There is no need for a medical examination or opinion.  There is no suggestion that additional evidence, relevant to these matters, exists and can be procured.  No further development action is required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II. Analysis

The Veteran seeks an earlier effective date for the award of a 10 percent rating for his service-connected residuals of right ankle injury.  In particular, the Veteran contends that he was not properly informed in a November 2001 statement of the case (SOC) of the time limits applicable to the filing of a VA Form 9 (Appeal to Board of Veterans Appeals) for perfecting his appeal of the denial of his claim for increase.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes that during the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-457 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance, which does not affect the Veteran's claim.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that have an effect on the Veteran's pending claim.

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2011).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2011).  Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

The Veteran was awarded service connection for residuals of a right ankle disability in a rating decision dated in May 1970, which awarded an initial noncompensable disability rating.  The Veteran filed a claim seeking an increased rating in March 2000; this claim was denied via a November 2000 rating decision.  The Veteran submitted a timely notice of disagreement in January 2001, and the RO responded with an SOC issued to the Veteran in November 2001.  The Veteran did not file a timely appeal.  The Veteran subsequently submitted a statement in March 2002 in which he expressed his desire to appeal the November 2000 rating decision and seek an increased rating for his service-connected residuals of right ankle injury.  This statement was received on March 21, 2002.  The Veteran was afforded a VA examination in February 2003, at which time moderate limitation of the right ankle was found.  Based on the results of that examination, the Veteran's disability rating was increased to 10 percent, effective March 21, 2002, the date the RO received the Veteran's claim for an increased rating.  

The Veteran has contended that he was not properly informed as to the time limits for filing a VA Form 9 at the time the SOC was issued in his prior increased rating claim, and that he had wanted to perfect that appeal but was unsure how to do so.  

Taking into account the regulations discussed above, the only possible effective dates for the increased rating of 10 percent are:  (1) February 11, 2003, the date of the VA examination, which is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, and therefore the date entitlement to a compensable rating arose; or (2) March 21, 2002, the date of receipt of the claim.  The earlier of these is March 21, 2002, the date of receipt of the claim.  Since the Veteran did not timely perfect his appeal of the November 2000 denial of an increased rating for his service-connected right ankle disability, an earlier effective date based on that claim is not permissible as a matter of law.  38 U.S.C.A. § 7105(b)(1) (West 2002).

The Veteran has argued that he was not fully notified of his appellate rights when his claim for an increased rating for his service-connected residuals of right ankle disability was denied in November 2000.  Specifically, he claims that, in the November 2001 SOC issued following his notice of disagreement with the November 2000 rating decision, he was not properly informed of the time limits for the filing of a VA Form 9.  He claims that he would have filed a timely appeal of the denial of his claim for increase had he been properly advised.  Consequently, the Veteran maintains that the November 2000 decision should not be viewed as a prior final decision, and that an effective date for the 10 percent rating therefore should be assigned from the date his earlier claim for increase was filed, in March 2000.  In this regard, the Board notes that the Veteran's claims file includes a copy of the notice letter dated in December 2001 that was sent to inform the Veteran of the November 2001 SOC, in which the RO continued to deny his claim for increase.  That document indicates that a copy of a VA Form 9 was enclosed with the mailing.  In the letter, the RO specifically stated the following:

If you do decide to continue your appeal, you will need to file a formal appeal.  You can do that by completing and filing the enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  Please read the instructions that come with the VA Form 9 very carefully.  They tell you what you need to do, and how much time you have to do it, if you want to continue your appeal.  

The United States Court of Appeals for Veterans Claims (Court) has found that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Although Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has yet been presented with which to rebut the presumption of regularity.  It must therefore be presumed that the proper VA Form 9, along with its notification of the time limits for timely perfecting an appeal, was sent to the Veteran as indicated by the record, and that the Veteran therefore received notification of the relevant time limits for appealing the 2000 rating decision.

Given the facts described above, a date earlier than March 21, 2002, may not be assigned for the award of the 10 percent rating.  The November 2000 decision became final when the Veteran failed to perfect a timely appeal following the issuance of the November 2001 SOC, and the Veteran submitted no new claim for increase until March 21, 2002.  Because of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, an effective date earlier than the new claim may not be assigned.  Accordingly, because March 21, 2002, is the date of claim, the earliest possible effective date has been set for the 10 percent rating for residuals of right ankle injury.  There has been no indication that any record exists that would have represented a claim under § 3.157, which report would have also shown an increase in the Veteran's right ankle disability prior to March 21, 2002.  Given the date of claim, there is no evidentiary basis to assign an earlier effective date for the grant of an increased rating for residuals of right ankle injury.  38 C.F.R. § 3.400.  Consequently, an earlier effective date is not warranted, and the appeal must be denied.


ORDER

Entitlement to an effective date earlier than March 21, 2002, for a 10 percent disability rating for service-connected residuals of right ankle injury is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for hypertension, as well as his claims for increase for his service-connected residuals of right ankle injury, myositis, right ear hearing loss, and anxiety disorder, and for his claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the record indicates that the Veteran has received treatment for his multiple identified disorders from private treatment providers and has provided contact information for both a Dr. Blau and a Dr. Skeehan, which he submitted on authorization and consent forms dated in April 2010.  The Board notes that treatment records from Dr. Blau as recent as October 2007 have been associated with the claims file, as have notes apparently made by Dr. Skeehan addressing the Veteran's ability to work.  However, no records from Dr. Blau more recent than October 2007 are present in the claims file; nor are complete treatment records from Dr. Skeehan.  The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Therefore, as the identified medical records may have a bearing on the Veteran's claims, the AOJ must request consent from the Veteran to seek any available records from Dr. Blau and Dr. Skeehan.  The AOJ must then attempt to obtain any examination or treatment records from the identified private care providers and associate them with the claims file. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service . 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Regarding his service connection claim, the Veteran contends that he has hypertension secondary to his service-connected anxiety disorder.  The RO denied the Veteran's claim on the basis that the medical evidence of record weighed against a finding of an etiological link between any current hypertension disability and his service-connected anxiety disorder.

Regarding diagnosis of the Veteran's hypertension, service treatment records are silent as to any complaints of or treatment for high blood pressure or any heart problems while the Veteran served on active duty; he was not treated for hypertension for many years after his separation from service.  A review of the Veteran's private and VA treatment records reflects that he was first treated for heart problems in approximately 1998 and has continued to receive treatment since that time.  He has undergone multiple VA examinations in relation to this claim.  In that connection, report of the January 2002 examination reflects the examiner's conclusion that the Veteran's hypertension was not caused by the anxiety disorder, "but preexisting hypertension could be aggravated by anxiety."  However, the examiner failed to offer a rationale for this opinion.  In a clarification opinion following the December 2004 VA examination, the examiner stated that the Veteran's hypertension is less likely than not to have been aggravated by anxiety disorder.  However, this examiner also failed to explain the opinion.  In addition, the May 2011 VA examiner diagnosed the Veteran with essential hypertension but failed to offer an opinion as to its etiology.  Similarly, his private physicians have offered opinions dated in July 2005, November 2008, and October 2009 indicating  their findings that the Veteran's hypertension is related to his anxiety disorder, but none of the physicians has provided a rationale for the opinions.  The Veteran has also submitted multiple statements to VA in which he emphasizes his belief that his service-connected anxiety disorder has caused or aggravated his hypertension. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the VA examiners attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that none of the VA examiners has provided an adequately reasoned opinion as to whether the Veteran's currently diagnosed hypertension was directly related to service, or whether the disability was caused or worsened by his service-connected anxiety disorder.  Because the VA examiners did not provide well-reasoned medical nexus opinions concerning a direct relationship between the Veteran's current hypertension and service, or between his hypertension and his service-connected anxiety, the VA medical opinions are inadequate.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension, including as secondary to service-connected anxiety disorder.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether his anxiety disorder caused his hypertension or, if not the cause, has made it worse.  Allen, supra.  The examiner must also offer an opinion as to whether hypertension is directly linked to the Veteran's time on active duty.  The July 2005, November 2008, and October 2009 statements submitted by the Veteran's private treatment providers, as well as the statement by the January 2002 VA examiner, must be discussed in the context of any negative opinion.

Regarding the Veteran's claim for an increased rating for his service-connected right ear hearing loss, the Board notes that the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id.

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological examinations in February 2003, February 2004, July 2007, and May 2011 that included objective audiometric testing.  However, although addressed in earlier examinations, no description of any functional effects caused by service-connected hearing disability was included in the May 2011 examination report.  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's right ear hearing loss, as discussed in Martinak, supra.

Regarding the Veteran's claim for entitlement to a TDIU, the Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran is service connected for anxiety disorder, rated as 70 percent disabling; myositis of the cervical, dorsal, and lumbar areas, rated as 10 percent disabling; residuals of right ankle injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from both VA and private treatment providers, as well as VA examinations provided to the Veteran in July 2007 and May 2011.  At those examinations, the examiners conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately; however, the examiners failed to make a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  Similarly, multiple statements from private physicians, including statements dated in July 2007, September 2008, and March 2010, note that the Veteran is "totally and permanently disabled."  However, in their statements, the Veteran's private physicians attribute his unemployability not only to service-connected disabilities, but also to non-service-connected disorders such as coronary artery disease and diabetes mellitus.  In addition, the Veteran has stated to VA on multiple occasions, including at his January 2012 hearing, that he is unable to work due to his service-connected disabilities.  The Board notes further that no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Thus, following the development identified above, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct physical examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of the Veteran's age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  The AOJ must obtain from Dr. Blau any available medical records pertaining to the Veteran's examination or treatment at any time since October 2007.  The AOJ must further obtain from Dr. Skeehan any available medical records pertaining to the Veteran's examination or treatment at any time since his separation from active duty.  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  

Hypertension examination-VA examination is necessary to determine any relationship between current hypertension and service or service-connected anxiety disorder.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a thorough and well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his current hypertension is linked directly to his time in service or has been caused or made chronically worse by his service-connected anxiety disorder.  The July 2005, November 2008, and October 2009 statements submitted by the Veteran's private treatment providers, as well as the statement by the January 2002 VA examiner, must be discussed in the context of any negative opinion.  

Audiological examination-The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2011).  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.  

TDIU examination-The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected anxiety disorder; myositis of the cervical, dorsal, and lumbar areas; residuals of right ankle injury; tinnitus; and right ear hearing loss-along with any other disabilities service connected as a result of the development directed herein-combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  A thorough explanation for the opinion must be provided.

The examiners must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewers.  Citations to the record or relevant medical principles should be included as necessary to explain the opinions, and a complete rationale should be given for all opinions and conclusions expressed.

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


